Citation Nr: 1610814	
Decision Date: 03/17/16    Archive Date: 03/23/16

DOCKET NO.  09-18 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Service connection for bilateral shin splints.

2.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for gastroesophageal reflux disease (GERD).

3.  Entitlement to a higher initial disability rating in excess of 20 percent for gout of feet and knees.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1990 to March 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.

In January 2016, the Veteran testified at a Travel Board hearing held at the RO.  The hearing transcript has been associated with the electronic claims file on VBMS.  


FINDINGS OF FACT

1. In January 2016, prior to the promulgation of a decision by the Board, the Veteran notified the Board in writing of the intent to withdraw the appeal of the issue of service connection for bilateral shin splints.

2. In January 2016, prior to the promulgation of a decision by the Board, the Veteran notified the Board in writing of the intent to withdraw the appeal of the issue of entitlement to a higher initial rating for GERD.

3. For the entire initial rating period from March 17, 2007, the Veteran's gout has manifested in severely incapacitating exacerbations occurring four or more times a year. 
4. For the entire initial rating period from March 17, 2007, the Veteran's gout has not been totally incapacitating with constitutional manifestations associated with active joint involvement. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the issue of service connection for bilateral shin splints have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for withdrawal of the appeal of the issue of entitlement to a higher initial disability rating for GERD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3. Resolving reasonable doubt in the Veteran's favor, the criteria for a 60 percent disability rating, and no higher, for gout of the feet and knees have been met for the entire initial rating period from March 17, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71a, Diagnostic Codes 5002, 5017 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Service Connection for Bilateral Shin Splints
and a Higher Initial Rating for GERD

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative and must be in writing, except for appeals withdrawn on the record at a hearing.  38 C.F.R. § 20.204.

In this case, in January 2016 and before a final decision was promulgated by the Board, the Veteran notified the Board in writing that he wished to withdraw the issues of service connection for bilateral shin splints and entitlement to a higher initial rating for GERD.  The Veteran and representative also indicated at the Board hearing in January 2016 that they were withdrawing these appealed issues.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to the issues of service connection for bilateral shin splints and entitlement to a higher initial rating for GERD, and they must be dismissed.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

As the appeal for a higher initial rating for gout arises from disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issues adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, the relevant VA examination reports, the January 2016 Board hearing transcript, and the Veteran's written statements.  

VA examined the gout disability in December 2006 and November 2010.  The Board finds that, taken together, the above-referenced examination reports are adequate for VA rating purposes because they were written after interviews with the Veteran, examinations of the Veteran, and contain findings regarding the severity of the gout disability supported by clinical data.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  The Board finds that the gout disability did not increase in severity during the rating period on appeal, so does not warrant staged rating, as explained below. 

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2015).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca, 8 Vet. App. at 206-07.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Initial Disability Rating Analysis for Gout

The Veteran is in receipt of a 20 percent disability rating for gout for the entire initial rating period from March 17, 2007.  Gout is rated as rheumatoid arthritis under DC 5002.  See 38 C.F.R. § 4.71a, DC 5017.  A 20 percent rating is warranted for gout as an active process, with one or two exacerbations a year in a well-established diagnosis; a 40 percent rating is warranted for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year; a rating of 60 percent is warranted with weight loss and anemia productive of severe impairment of health or severely incapacitating exacerbations occurring four or more times a year or a lesser number over prolonged periods; and a rating of 100 percent is warranted with constitutional manifestations associated with active joint involvement, totally incapacitating.  38 C.F.R. § 4.71a, DC 5002.

The Veteran contends that a higher initial disability rating than 20 percent is warranted because he has seven to eight incapacitating flare-ups of the gout disability per year, each of which lasts a week to two weeks, during which he cannot walk or move around the house due to pain.  The Veteran indicated that he has to crawl or use crutches or a cane during flare-ups of gout due to pain in the feet and knees.  See, e.g., January 2016 Board hearing transcript.  

After a review of all the evidence, lay and medical, and resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire initial rating period from March 17, 2007, the Veteran's gout disability has more nearly approximated severely incapacitating exacerbations occurring four or more times a year, so warrants a 60 percent disability rating under DC 5002.  38 C.F.R. §  4.71a.  The Veteran has reported that he had over seven incapacitating flare-ups of gout during the final few months of active service and more than eight flare-ups since leaving service.  The Veteran indicated that the flare-ups are severe and that he cannot walk during the first few days of each flare-up.  See August 2008 Veteran statement; see also January 2016 Board hearing transcript.  The Board finds that the Veteran is competent to report the nature and extent of his gout exacerbations and that his reports of symptoms and impairment during gout exacerbations are credible.  Rucker, 10 Vet. App. at 74; Layno, 6 Vet. App. at 469.  

A July 2006 service personnel record shows that the Veteran missed 63 days of work due to flare-ups of gout.  A June 2006 service treatment record shows that the Veteran was sick in quarters for two days and limited to light duty for one week due to a gout flare-up.  A September 2006 service treatment record shows that the Veteran missed a week of work due to a gout flare-up.  See also October 2007 service treatment record (Veteran prescribed home rest and limited walking and weight-bearing due to gout flare-up).

A December 2006 pre-discharge VA examination report shows that the Veteran reported seven flare-ups of gout per year, each of which lasting for three days where he has pain rated at nine out of ten, stiffness, and swelling at rest, and pain and stiffness while standing or walking.  The Veteran reported functional impairment of difficulty walking and putting on shoes due to swelling of the foot three times its normal size during a flare-up.  The Veteran also indicated that he had lack of endurance, fatigability, heat, and redness during gout flare-ups.  Upon examination in December 2006, the Veteran was not experiencing a gout flare-up but had left foot painful motion and tenderness, but otherwise normal feet, toes, and knees.  The December 2006 VA examiner also noted elevated uric acid levels and tenderness of the first metatarsal joint.  

VA treatment records during this period show a similar disability picture.  A July 2007 treatment record shows that the Veteran had gout flare-ups during the previous four months even with allopurinol and colchicine medication.  An April 2009 VA treatment record notes a gout exacerbation in the left knee for two days.  An April 2010 VA treatment record shows that the Veteran had three gout flare-ups over the previous month. 

A November 2010 VA examination report shows that the Veteran reported gout flare-ups in the knees and feet including symptoms of pain rated at ten out of ten, stiffness, swelling, heat, redness, lack of endurance, locking, fatigability, and tenderness.  The Veteran also described functional impairment of inability to walk, drive, and sleep, as well as limitation of motion of the pertinent joint that results in difficulty with standing and walking.  Upon examination in November 2010, the Veteran had normal range of motion in both knees, to include as due to pain, fatigue, weakness, lack of endurance, or incoordination, and after repetitive use.  The Veteran was not experiencing a gout flare-up during the November 2010 VA examination.  Examination of both feet revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation.  There was active motion in the metatarsophalangeal joints of both great toes.  The Veteran had pes planus, slight valgus in the right foot, but no deformity such as inward rotation of the superior portion of the oscalcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  The Veteran did not otherwise have pes cavus, hallux valgus, hallux rigidus, hammer toes, or Morton's metatarsalgia.

Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the gout disability has more nearly approximated the criteria for a 60 percent disability rating under DC 5002 for the entire initial rating period from March 17, 2007.  38 C.F.R. §  4.71a.  In reaching this finding, the Board has considered all the symptoms and impairment caused by the gout disability including all incapacitating exacerbations as well as functional impairment described by the Veteran.

After a review of all the evidence, lay and medical, the Board finds that weight of the evidence demonstrates that at no point during the entire initial rating period from March 17, 2007 did the gout disability more nearly approximate total incapacitation with constitutional manifestations associated with active joint involvement.  As shown above, the Veteran's January 2016 Board hearing testimony, as well as the December 2006 pre-discharge VA examination, demonstrate that the gout disability was not totally incapacitating.  The record reflects that, while the gout has disability caused severely incapacitating exacerbations, gout has not caused total incapacitation as required by the criteria for the next higher rating of 100 percent.  The treatment records during this period generally show that the gout disability is controlled by medication, except for the flare-ups reported by the Veteran.  See, e.g., July 2007 and December 2008 VA treatment records.  Moreover, the record shows no constitutional manifestations associated with the gout disability such as weight loss, fevers, fatigue, and malaise.  While an April 2010 VA treatment record shows that the Veteran lost about 13 pounds as compared to August 2009, the treatment records show that the weight loss was intentional based on doctor recommendation.  See, e.g., July 2007 VA treatment record.  Accordingly, the Board finds that, for the entire initial rating period on appeal, the Veteran's gout disability symptoms and impairment have not been of the severity indicated for a 100 percent rating.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 4.3, 4.7, 4.71a, DC 5002.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the gout disability for any part of the initial rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the gout disability, throughout the appeal period, is contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.   The Board finds that, for the entire initial rating period from March 17, 2007, the Veteran's gout disability has manifested in severely incapacitating exacerbations of pain, stiffness, swelling, heat, redness, lack of endurance, locking, fatigability, and tenderness, which occur four or more times a year or a lesser number over prolonged periods.  The schedular rating criteria under DC 5002 specifically provide for such exacerbations and resulting functional impairment of inability to walk, stand, drive, and sleep during the incapacitating exacerbations.  To the extent that the Veteran's functional impairment is a result of pain, stiffness, swelling, heat, redness, lack of endurance, locking, fatigability, or tenderness, such impairment has been considered in granting the 60 percent schedular disability rating.  The schedular rating criteria also contemplate a higher level of incapacitation, which the Veteran is not shown to have.  Therefore, the Board finds that the record does not reflect that the gout disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher initial disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of 
multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for sleep apnea, posttraumatic stress disorder (PTSD), cardiomegaly, gout of feet and knees, diabetes mellitus type 2, tinnitus, hypertension, GERD, pseudo folliculitis barbae, and erectile dysfunction.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In the absence of exceptional factors associated with the service-connected gout disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is potentially an element of all rating issues.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a May 2014 rating decision granted a TDIU effective September 22, 2010.  The Veteran did not appeal the effective date assigned for the TDIU and indicated during the January 2016 Board hearing that he is satisfied with the TDIU grant; therefore, entitlement to a TDIU prior to September 22, 2010 is not before the Board on appeal. 


ORDER

The appeal for service connection for bilateral shin splints is dismissed.

The appeal for a higher initial disability rating for GERD is dismissed.

An initial disability rating of 60 percent, and no higher, for gout of the knees and feet, for the entire initial rating period from March 17, 2007, is granted.



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


